Case: 6:17-cr-00039-GFVT-CJS Doc #: 69 Filed: 05/26/20 Page: 1 of 3 - Page ID#: 642




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                  SOUTHERN DIVISION
                                        LONDON

  UNITED STATES OF AMERICA,                     )
                                                )
          Plaintiff/Respondent,                 )    Crim. No. 6:17-cr-00039-GFVT-CJS
                                                )    Civil No. 6:18-cv-00318-GFVT-CJS
  V.                                            )
                                                )                  ORDER
  MARK DEGRAVE,                                 )
                                                )
          Defendant/Petitioner.                 )
                                        *** *** *** ***

        This matter is before the Court on a Recommended Disposition filed by United States

 Magistrate Judge Candace J. Smith. Defendant Mark DeGrave filed a pro se motion to vacate

 his sentence pursuant to 28 U.S.C. § 2255. [R. 37.] Consistent with local practice, Judge Smith

 reviewed the motion and prepared a Recommended Disposition. [R. 63.] For the reasons that

 follow, the Recommended Disposition will be adopted.

        After considering the record, Judge Smith determined that Mr. DeGrave is not entitled to

 relief under 28 U.S.C. § 2255. [R. 63.] In Mr. DeGrave’s motion, he argues his counsel was

 ineffective at the sentencing stage and thus his sentence should be vacated. [R. 37 at 1.]

 Specifically, he asserts that counsel failed to argue two things as it related to Mr. DeGrave’s

 sentence: (1) that there was “no nexus between the enhancement under USSG § 3C1.2 . . . for

 obstruction of justice and [Defendant’s] instant offense of 18 U.S.C. § 922(o)”; and (2) “that

 under 18 U.S.C. § 3553(a) factors, the Court [had] the authority to take the six month state

 sentence off the back end of DeGrave’s federal sentence.” [R. 37 at 10, 19; see also R. 63 at 2.]

 Judge Smith engaged in a thorough review of Mr. DeGrave’s ineffective assistance of counsel

 claims and, properly applying Strickland v. Washington, 466 U.S. 668, 686 (1984), found that
Case: 6:17-cr-00039-GFVT-CJS Doc #: 69 Filed: 05/26/20 Page: 2 of 3 - Page ID#: 643




 both claims fell short of warranting relief. [R. 63 at 3–16.] On both claims, Judge Smith

 concluded that Mr. DeGrave failed to show a reasonable probability that, but for counsel’s

 alleged errors, a different sentence would have been imposed. Id. at 11, 16 (relying on

 Strickland, 466 U.S. at 694); see also Newman v. United States, 162 F.3d 1162 (6th Cir. 1998).

 Based on these findings, Judge Smith further recommended that the Court deny an evidentiary

 hearing, as “the briefings on DeGrave’s § 2255 motion, when viewed alongside the record in this

 case, present no issues of fact that need to be resolved.” Id. at 17 (citing Arredondo v. United

 States, 178 F.3d 778, 782 (6th Cir. 1999)).

         Generally, this Court must make a de novo determination of those portions of a

 recommended disposition to which objections are made. 28 U.S.C. § 636(b)(1)(c). When no

 objections are made, however, this Court is not required to “review . . . a magistrate’s factual or

 legal conclusions, under a de novo or any other standard . . . .” Thomas v. Arn, 474 U.S. 140,

 150 (1985). Parties who fail to object to a Magistrate’s Report and Recommendation are also

 barred from appealing a district court’s order adopting that Report and Recommendation. United

 States v. Walters, 638 F.2d 947 (6th Cir. 1981). No objections to the Report and

 Recommendation have been filed, and the time to do so has now expired. 1 Nevertheless, this

 Court has considered the record, and it ultimately agrees with the Magistrate Judge’s

 recommendation. Furthermore, the Court declines to issue a certificate of appealability. The

 Court determines that reasonable jurists would not find the denial of Mr. DeGrave’s § 2255

 motion debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).


 1
   Mr. DeGrave has not filed objections to the Report and Recommendation but, following the entry of
 Judge Smith’s recommendation, recently filed a letter in the record. [R. 68.] The letter does not reference
 the Report and Recommendation but, instead, argues that the Bureau of Prisons has violated his due
 process by failing to grant Mr. DeGrave credit for time served prior to sentencing. Id. at 1. This letter, and
 the separate relief requested therein, will be addressed by separate order. So, although the present Order
 disposes of Mr. DeGrave’s § 2255 motion, the case will not be stricken from the active docket at this time.
                                                       2
Case: 6:17-cr-00039-GFVT-CJS Doc #: 69 Filed: 05/26/20 Page: 3 of 3 - Page ID#: 644




        Accordingly, and the Court being sufficiently advised, it is hereby ORDERED as

 follows:

        1.     Magistrate Judge Candace J. Smith’s Report and Recommendation [R. 63] as to

 Defendant Mark DeGrave is ADOPTED as and for the Opinion of the Court;

        2.     Mr. DeGrave’s petition for relief pursuant to § 2255 [R. 37] is DENIED;

        3.     A Certificate of Appealability is DENIED as to all issues raised by the

 Defendant; and

        4.     JUDGMENT in favor of the United States will be entered contemporaneously

 herewith.

        This the 26th day of May, 2020.




                                                3
